
	
		I
		111th CONGRESS
		1st Session
		H. R. 4042
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2009
			Mr. Klein of Florida
			 (for himself, Mr. Clay,
			 Mr. Rodriguez,
			 Mr. Welch,
			 Mr. Sires,
			 Mr. Peters,
			 Mr. Braley of Iowa,
			 Mr. Schauer,
			 Mr. Boccieri,
			 Mr. Hodes,
			 Mr. Shuler,
			 Mr. Altmire,
			 Ms. Bean, Mr. Space, Mr.
			 Boren, Ms. Schwartz,
			 Mr. Maffei,
			 Mr. Adler of New Jersey,
			 Mr. Barrow,
			 Mr. Courtney,
			 Mrs. Dahlkemper,
			 Mr. Delahunt,
			 Mr. Hall of New York,
			 Mr. Bishop of New York,
			 Mr. Miller of Florida,
			 Mr. Rooney,
			 Mr. Jones,
			 Mr. Franks of Arizona,
			 Mr. Gohmert,
			 Mr. Manzullo,
			 Mr. Gingrey of Georgia,
			 Mr. Ellsworth,
			 Mr. McCarthy of California,
			 Mr. Dent, Mr. Broun of Georgia,
			 Mrs. McMorris Rodgers, and
			 Mr. McGovern) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  employer wage credit for employees who are active duty.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business and Military Family
			 Assistance Act of 2009.
		2.Extension of employer
			 wage credit for employees who are active duty members of the Uniformed
			 Services
			(a)In
			 generalSubsection (f) of
			 section 45P of the Internal Revenue Code of 1986 (relating to employer wage
			 credit for employees who are active duty members of the Uniformed Services) is
			 amended by striking December 31, 2009 and inserting
			 December 31, 2011.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to payments
			 made after December 31, 2009.
			
